J.M. Johnson, J.
¶51 (dissenting) — This court once again erodes the guaranties of the Washington State Constitution’s 18th Amendment, which prevents the diversion of gas tax, vehicle registration, and related funds for nonhighway purposes. Constitutional amendments allow a concerned citizenry to bind future policymakers, preventing fleeting political designs from undermining our most deeply rooted principles. As the State’s highest court, it is our sworn responsibility to safeguard all provisions of the constitu*409tion, including those that may appear inconvenient or politically unfavored. Here, the majority once again puts the motor vehicle fund (MVF) at risk of legislative and administrative pilfering for projects outside its constitutionally prescribed purposes. Moreover, the majority blatantly ignores the plain meaning of the words “presently needed” as they appear in RCW 47.12.120. I, therefore, dissent.
Analysis
The 18th Amendment
¶52 The 18th Amendment to the Washington State Constitution, article II, section 40, was passed in 1944 with the intention of ensuring that motor vehicle funds (mostly gas tax, vehicle registration, and related funds) be used “exclusively” for highway purposes. The constitutionally required voters’ pamphlet states, “Between 1933 and 1943 in this state, in excess of $10,000,000 of. . . gas tax money was diverted away from street and highway improvement and maintenance for other uses.” State of Washington Voters Pamphlet, General Election 47 (Nov. 7, 1944). The purpose of the amendment is undeniable: the legislature had been using gas tax money and registration fees as a funding source for nonhighway, politically decided projects, and the voters sought to amend the constitution to “limit definitely the use of gasoline taxes and automobile registration fees to street and highway construction, maintenance and safety.” Id.
¶53 The Washington State Constitution accordingly provides:
All fees collected ... as license fees for motor vehicles and all excise taxes collected ... on the sale, distribution or use of motor vehicle fuel and all other state revenue intended to be used for highway purposes, shall be paid into the state treasury and placed in a special fund to be used exclusively for highway purposes.
Const, art. II, § 40 (emphasis added).
*410¶54 The provision further enumerates specific authorized expenditures, none of which includes bus, train, light rail, or any other type of public transportation. Id. This court has since interpreted the amendment’s use of the term “highway purposes” in State ex rel. O’Connell v. Slavin, 75 Wn.2d 554, 560, 452 P.2d 943 (1969). In that case, we held that public transportation is not a “highway purpose” under article II, section 40. It is accordingly well settled law that money cannot be diverted from the MVF for public transportation. Id. (“We are convinced that it was no more the intent of the framers to provide subsidies for the planning, construction, owning or operating of public transportation systems, however beneficial such a use of the funds might be to the state and its citizens.”).
¶55 The respondents attempt to circumvent these clear restrictions on the use of the MVF by doing indirectly what they cannot do directly. The majority accepts their argument that the 18th Amendment is not implicated if the MVF is reimbursed by the entity buying or leasing the highway lands. However, this reasoning impermissibly transforms the MVF into a funding source for nonhighway purposes.
¶56 The “East Link” project, as currently contemplated, most certainly puts MVF funds at risk in violation of the 18th Amendment. Although the “R-8A” project would not be implemented but for Sound Transit’s East Link project, the record reflects that the Washington State Department of Transportation (WSDOT) has still promised to fund portions of the construction. For example, under the “umbrella agreement,” WSDOT proposes to spend $44.4 million in funding for the R-8A project, which includes an estimated $10.5 million for construction of “dowel bar retrofits.” Clerk’s Papers (CP) at 1969. In other words, at least 44.4 million taxpayer dollars have been promised by the State to prepare the Interstate 90 (1-90) bridge for construction of *411the East Link project. Under O’Connell, any appropriation of money from the MVF to satisfy this obligation will run afoul of the 18th Amendment.
¶57 I also question whether Sound Transit’s obligations under the umbrella agreement fully reimburse the taxpayers for the value of the center lanes when occupied by trains. Sound Transit’s estimated payment of $165.7 million to fund the construction of the new HOV (high occupancy vehicle) lanes on the 1-90 outer roadway will be credited against the amounts owed WSDOT for the light rail use of the center lanes. CP at 1969. In a true arm’s length lease, it is inconceivable that the modifications needed to make the property usable to the lessee, but which provide no benefit whatsoever to the lessor, would be credited against the rent due under the lease. It appears improper that the money paid by Sound Transit to replace the HOV lanes will be credited against its own rental obligations under the lease.
¶58 I further question the validity of relying on an attorney general opinion as the sole authority for the proposition that WSDOT can simply transfer highways to third parties for some nominal consideration. Although attorney general opinions are entitled to weight, they are not controlling. Thurston County v. City of Olympia, 151 Wn.2d 171, 177, 86 P.3d 151 (2004). The majority’s deference to WSDOT represents an unprecedented grant of power without even a modicum of oversight or process. It is this court’s responsibility to thoroughly consider the constitutional issues at hand, including whether WSDOT may transfer highways built with MVF funds where the MVF is reimbursed. The majority improperly defers to the reasoning in the cited attorney general opinion, as well as WSDOT’s expertise, without meaningfully engaging the legal question at issue. See majority at 396-97; 1975 Letter Op. Att’y Gen. No. 62, 1975 WL 165801, 1975 Wash. AG LEXIS 62.
¶59 Under the respondents’ analysis, although MVF funds could not be expended directly for a nonhighway *412purpose, WSDOT could use MVF funds to build a highway facility and then turn it over to an entity for a nonhighway purpose as long as some “consideration” was paid. There is no controlling precedent suggesting that our constitution may be stretched to make this permissible. Furthermore, in a feat of contractual sleight of hand, WSDOT and Sound Transit attempt to credit construction for the new HOV lanes against future rent payments for the center lanes. Finally, the State has agreed to contribute $44.4 million to further construction of the R-8A project, a payment that will most certainly violate the 18th Amendment if appropriated from the MVF. Here, the contractually contemplated transfer of the 1-90 bridge center lanes violates the antidiversionary purpose underlying the 18th Amendment to our state constitution.
RCW 47.12.120
¶60 RCW 47.12.120 provides WSDOT with the statutory authority to lease highway lands. In other words, if the statutory criteria are not met, any contract to lease highway lands would be impermissible. RCW 47.12.120 provides, in part, “[WSDOT] may rent or lease any lands, improvements, or air space above or below any lands that are held for highway purposes but are not presently needed.” (Emphasis added.) It has been well established that the center lanes to the 1-90 bridge are highway lands that are “presently needed” under the statute. In fact, this point was conceded by WSDOT in discovery. CP at 2659 (WSDOT admitting that “Interstate 90 has been designated as a highway of statewide significance pursuant to RCW 47.06.140”), 2664 (WSDOT admitting that “the existing two center lanes on Interstate 90 between Seattle and Bellevue Way are presently needed for highway purposes”). Thus, according to the plain meaning of the words “presently needed” as they appear in RCW 47.12.120, WSDOT may not contract to lease the center lanes of 1-90 at a future date. Rather, a determination of whether highway lands are “presently needed” *413must be made contemporaneously with any contract to lease highway property.
¶61 The umbrella agreement between WSDOT and Sound Transit specifically notes that “upon the completion of the R8A Project and the completion of all the necessary obligations and actions identified in this Agreement . . . , the Center Roadway will no longer be presently needed for highway purposes.” CP at 1970 (emphasis added).4 Because the statutory elements are a prerequisite to leasing highway lands, this statement is indispensible to the underlying agreement. If WSDOT cannot show that the lands are not presently needed, then the umbrella agreement cannot stand.
¶62 WSDOT’s determination that the lanes will no longer be presently needed pursuant to RCW 47.12.120 is reviewed for whether the decision was “arbitrary, capricious or contrary to law.” Williams v. Seattle Sch. Dist. No. 1, 97 Wn.2d 215, 221, 643 P.2d 426 (1982). The majority clings to this standard in order to defer to WSDOT. However, it is improper for us to abandon our responsibility to interpret the statute in question. “When interpreting a statute, our fundamental objective is to determine and give effect to the intent of the legislature.” State v. Sweany, 174 Wn.2d 909, 914, 281 P.3d 305 (2012) (citing State v. Budik, 173 Wn.2d 727, 733, 272 P.3d 816 (2012)). We first look to the statute’s plain language. State v. Velasquez, 176 Wn.2d 333, 336, 292 P.3d 92 (2013). “If the plain language is unambiguous, subject only to one reasonable interpretation, our inquiry ends. A statute is not ambiguous merely because multiple interpretations are conceivable.” Id. (citation omitted). Here, the majority improperly defers to WSDOT’s RCW 47.12.120 determination without first interpreting the meaning of the words at issue in this case: “presently needed.” We should, instead, interpret those words, then apply the meaning to the facts, determining whether WSDOT’s actions were “ar*414bitrary, capricious or contrary to law.” Williams, 97 Wn.2d at 221.
¶63 “When a statutory term is undefined, the words of a statute are given their ordinary meaning, and the court may look to a dictionary for such meaning.” State v. Gonzalez, 168 Wn.2d 256, 263, 226 P.3d 131 (2010). “[Presently” is defined as “at the present time : at present: at this time : now . . . : immediately.” Webster’s Third New International Dictionary 1793 (2002). “[N]eeded” is defined as “be necessary . . . : require be under necessity or obligation to.” Id. at 1512. Thus, WSDOT is authorized only to lease highway lands that are unnecessary for highway purposes now — not at some point after the construction of the outer HOV lanes. At this moment in time, the center HOV lanes are both necessary and regularly used by the public. In fact, it is difficult to imagine any property in the entire state of Washington that is needed for highway purposes more than the two center lanes of the 1-90 bridge during any daily rush hours. Furthermore, WSDOT already conceded that the lanes are presently needed for highway purposes. CP at 2664. Any determination that the lanes are not presently needed for highway purposes is clearly arbitrary and capricious.
¶64 The majority accepts WSDOT’s position that it can enter into a contract to lease the center lanes even though the contract is predicated on the assertion that the center lanes will no longer be needed after construction of the outer HOV lanes. However, those outer lanes would never exist but for the underlying contract, which includes a promise to lease and transfer the center lanes upon completion of the outer lanes. Through the circularity of the contract, WSDOT and Sound Transit attempt to excise the words “presently needed” from ROW 47.12.120. The majority effectively endorses these legal gymnastics.
¶65 It is irrelevant that possession and control will not be transferred to Sound Transit until the replacement HOV lanes are complete and operational. The umbrella agree*415ment is itself unlawful, indeed unconstitutional, and should be held void. It is well settled law in Washington that contracts that are illegal or violative of public policy are unenforceable. “If a contract is illegal, our courts will leave the parties to that contract where it finds them.” Golberg v. Sanglier, 96 Wn.2d 874, 879, 639 P.2d 1347, 647 P.2d 489 (1982) (citing State v. Nw. Magnesite Co., 28 Wn.2d 1, 26, 182 P.2d 643 (1947)). Contracts that “grow[ ] immediately out of and [are] connected with an illegal act” are similarly unenforceable. Id. (citing Waring v. Lobdell, 63 Wn.2d 532, 533, 387 P.2d 979 (1964)). Here, WSDOT’s decision to enter into the umbrella agreement was arbitrary and capricious given a proper interpretation of the words “presently needed.” Because it is predicated on an unlawful action— WSDOT’s untimely determination of present need under RCW 47.12.120 — the umbrella agreement is void. Accordingly, the arrangement between WSDOT and Sound Transit to build the outer HOV lanes and ultimately transfer the center lanes to Sound Transit for the East Link project is unlawful.
Conclusion
¶66 The majority again turns a blind eye to the subversion of the 18th Amendment’s antidiversionary purpose, which assures the payers of gas taxes and vehicle registration fees that they receive full highway value for their money. Furthermore, the majority refuses to engage in meaningful statutory interpretation of the term “presently needed,” preferring instead to defer to WSDOT’s own illogical use of the term: that the department can say with certainty in this moment whether or not a specific parcel of highway land will be “presently needed” at a date years in the future. The absurdity of this assertion will further destroy the trust in government promises to our citizens whose gas taxes and registration fees will now be accessible *416for nonhighway projects through elaborate contracts and backroom agency agreements.
C. Johnson, J, concurs with J.M. Johnson, J.

 Nor is there explanation of the loss of vehicle capacity during the years’ long construction period.